UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the quarterly period endedMarch 31, 2008oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACTFor the transition period from to Commission file number333-148266 Utalk Communications, Inc. (Exact name of small business issuer as specified in its charter) Nevada 98-0530295 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Seaford Fifth Avenue Plaza800 5th Avenue, Suite 4100, Seattle WA (Address of principal executive offices) (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 4,000,000 common shares issued and outstanding as at May 7, 2008.Transitional Small Business Disclosure Format (Check one): YesoNox Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Table of Contents Part 1 Page Unaudited Balance Sheets3 Unaudited Statements of Expenses4 Unaudited Statements of Cash Flows5 Notes to the Unaudited Financial Statements6 2 Table of Contents Utalk Communications Inc.(A Development Stage Company)Balance SheetsUnaudited March 31, 2008 December 31, 2007 Assets Current: Cash $45,113$7,552 Prepaid expenses 299299 Total Current Assets 45,4127,851 Capitalized website costs 3,500- Total Assets $48,912$7,851 Liabilities Current: Accounts payable and accrued liabilities $2,799$11,299 Due to stockholder 7,000- Total Liabilities 9,79911,299 Stockholders` Equity (Deficit) Common stock authorized – 50,000,000 common shares, par value $0.001, 4,470,000 shares issued and outstanding 4,4704,000 Additional paid in capital 62,53016,000 Deficit accumulated during the development stage (27,887)(23,448) Total Stockholders’ Equity (Deficit) 39,113(3,448) Total Liabilities and Stockholders’ Equity( Deficit) $48,912$7,851 The accompanying notes are an integral part of these financial statements 3 Table of Contents Utalk Communications Inc.(A Development Stage Company)Statements of ExpensesUnaudited Three MonthsEndedMarch 31, 2008 Inception(January 30, 2007) toMarch 31, 2007 Period from Inception(January 30, 2007) toMarch 31, 2008 Operating expenses: Accounting fees $2,250$- $7,323 Legal fees - - 16,282 General and administrative 2,189- 4,282 Net loss $(4,439)$- $(27,887) Basic and diluted lossper common share $$(a) Weighted average number of common shares outstanding – Basic and Diluted 4,185,9894,000,000 (a) Less than $0.01 per share The accompanying notes are an integral part of these financial statements 4 Table of Contents Utalk Communications Inc.(A Development Stage Company)Statements of Cash FlowsUnaudited Three Months EndedMarch 31, 2008 January 30, 2007 toMarch 31, 2007 Period from Inception(January 30, 2007) toMarch 31, 2008 Cash Flows from Operating Activities Net loss $(4,439)$-$(27,887) Changes in assets and liabilities: Increase in prepaid expenses --(299) Increase in accounts payable (8,500) Net cash used in operating activities (12,939)-(25,387) Cash Flows from Investing Activities Purchase of website development costs (3,500)-(3,500) Cash Flows from Financing Activities Advances from stockholder 7,000-7,000 Sale of stock 47,000-67,000 Net cash provided from financing activities 54,000-74,000 Increase in cash 37,561-45,113 Cash, beginning of period 7,552- Cash, end of period $45,113$-$45,113 Supplemental disclosure of cash flow information: Taxes paid $-$- Interest paid $-$- The accompanying notes are an integral part of these financial statements. 5 Table of Contents Utalk Communications Inc.(A Development Stage Company)Notes to UnauditedFinancial StatementsMarch 31, 2008 Note 1 – Basis of Presentation The accompanying unaudited interim financial statements of Utalk, have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Utalk’s Annual Report filed with the SEC on Form 10-KSB.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2007 as reported in the form 10-KSB have been omitted. Accounting Policies Capitalized Website Costs Utalk follows AICPA Statement of Position 98-1: “Accounting for the Costs of Computer
